DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate that 
1.	An algorithmic process is applied to conform base quality and data difference file transmissions, as aligned on a timestamp, into a series of individual cube face frames and stitching together the cube face frames via a cubic-mapping mechanism for cohesive playback and video data being transmitted as individual cube faces for compiling an entire map shape by way of the cubic-mapping mechanism, wherein port quality being dependent upon a visible cube face of the cubic-mapping mechanism as controlled by a viewer at receiving client computer (i.e., base quality and data difference file transmissions being synchronized at the receiving client computer by aligning the base quality and data difference file transmissions on a timestamp via the non-transitory, computer-implementable data transmission application the non-transitory, computer-implementable data transmission application further (a) applying an algorithmic process to conform the base quality and data difference file transmissions, as aligned on the timestamp, into a series of individual cube face frames and (b) stitching together the cube face frames via a cubic-mapping mechanism for cohesive playback; video data being transmitted as individual cube faces for compiling an entire map shape by way of the cubic-mapping mechanism, port quality being dependent upon a visible cube face of the cubic-mapping mechanism as controlled by a viewer at the receiving client computer) as recited in claim 19;
2.	Video data being transmitted via both basal port and at least one secondary port aligned on a timestamp and algorithmically processed via the non-transitory, computer-implementable data transmission application as individual cube faces for compiling an entire map shape of a cubic-mapping mechanism, wherein the cubic-mapping mechanism being operable to stitch together the individual cube faces for cohesive playback and producing real-time 360-degree videos, wherein port quality being dependent upon a visible cube face of the cubic-mapping mechanism as controlled by a viewer at the receiving client computer (video data being transmitted via both the basal port and the at least one secondary port aligned on a timestamp and algorithmically processed via the non-transitory, computer-implementable data transmission application as individual cube faces for compiling an entire map shape of a cubic-mapping mechanism, the cubic-mapping mechanism being operable to stitch together the individual cube faces for cohesive playback and producing real-time 360-degree videos, port quality being dependent upon a visible cube face of the cubic-mapping mechanism as controlled by a viewer at the receiving client computer) as recited in claims 23 & 27.
Thus, claims 19, 23 & 27 are allowed. Dependent claims 21-22, 24-26 & 28-36 are allowed at least by virtue of their dependencies from claims 19, 23 & 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        July 26, 2021